Citation Nr: 0001522	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a neck condition.

3. Entitlement to service connection for a skin condition, 
secondary to exposure to herbicides.

4. Entitlement to an increased (compensable) disability 
rating greater than assigned (zero percent) for the 
residuals of a right ankle fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1967 to July 
1970, including service in Vietnam from May 1968 to May 1969.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (the RO).   

The Board notes that in his substantive appeal, received in 
March 1995, the appellant requested that he be scheduled for 
a personal hearing.  By letter dated in April 1995, the 
appellant was informed that he was scheduled to present his 
testimony at a specified time on July 31, 1995 at the RO.  In 
a letter dated a few days later, the appellant was advised 
that the RO was moving its location, and that his hearing 
would be held at its new site.  In a July 31, 1995 report of 
contact memorandum, the appellant was reported to have 
notified the RO that he desired to withdraw his appeal as to 
all of the issues then under consideration.  

In a statement by his accredited representative dated in 
April 1997, the appellant reiterated that he desired to 
withdraw his appeal.  However, his representative reported 
that the appellant would not reduce this desire to writing.   

The record further reflects that RO personnel attempted to 
contact the appellant in January 1999 to schedule the 
appellant for a Travel Board hearing.  It was noted that a 
previous attempt to contact the appellant had been made in 
December 1998.  On both these occasions, the RO recorded a 
telephonic message for the appellant.  The appellant did not 
respond to either of these inquiries.  

By letter dated in March 1999 and forwarded to the appellant 
at an updated address, the appellant was notified that he had 
been scheduled for a Travel Board hearing for April 15, 1999.  
The appellant did not appear for the hearing, and the 
notification letter was not returned as undelivered.  In this 
regard, the Board presumes that the appellant received the 
notification letter.  See Leonard v. Brown, 10 Vet. App. 315, 
316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).   

Although the appellant has expressed a desire to withdraw his 
appeal, such action may not be accomplished absent such 
expression in writing.  See 38 C.F.R. § 20.204 (1999).  
Although the appeal must therefore proceed, the facts of 
record as to the procedural history of this case indicate 
that the appellant is unwilling to participate further in the 
necessary preliminary inquiry with regard to his claims.  

The Board therefore is of the opinion that the appellant's 
claims have been developed to the maximum feasible attempt, 
and will therefore proceed to a review on the merits.  


FINDINGS OF FACT

1. The available evidence does not support a finding that the 
appellant is a combat veteran.

2. The available evidence does not reflect that the appellant 
sustained a qualifying stressor during the course of his 
military service.

3. Competent medical evidence has not been adduced to 
establish a current diagnosis of a neck disability or any 
medical nexus between any claimed neck disability and the 
appellant's military service.

4. Competent medical evidence has not been adduced to 
establish a current diagnosis of a dermatological disorder 
or any medical  nexus between any claimed dermatological 
disorder and the appellant's military service.

5. The appellant has failed without good cause to report for 
a VA medical examination to ascertain the severity of his 
right ankle disability.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or as a result of the appellant's 
active military service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2. The appellant's claim of service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The appellant's claim of service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


4. Entitlement to an increased rating for a right ankle 
disability cannot be established without a current VA 
examination; as the appellant has failed to report for 
such examination without good cause, the claim is denied.  
38 C.F.R. §§ 3.327, 3.655 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has PTSD and a neck condition 
that were caused by incidents of his military service.  He 
further contends that he has a skin disorder that was caused 
by in-service exposure to an herbicide, Agent Orange.
He has also challenged the RO's January 1995 rating decision 
with respect to the assigned rating for a right ankle 
disorder.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the applicable law in the context of 
its disposition of each of the appellant's claims.  
Additional facts and law will be discussed where appropriate 
in the context of each individual issue on appeal.

Entitlement to service connection for PTSD

Factual background

The appellant's report of separation from the Armed Forces 
reflects that he is the recipient of the National Defense 
Service Medal, the Vietnam Service Medal with 3 Bronze 
Service Stars, the Republic of Vietnam Campaign Medal, and 
the Air Medal.   His report of separation further reflects 
that during the course of his military service, he held 
military occupational specialties of aircraft maintenance 
crewman and single rotor-turbo helicopter maintenance 
specialist.  While assigned to Vietnam, the appellant served 
as a crew chief.  The appellant's record of assignments 
further reflect that he participated in some capacity during 
Vietnam counteroffensives phases I and V, and in an "unnamed 
campaign."   

The appellant's service medical records are devoid of any 
mention of psychiatric complaints, symptoms or diagnoses.  
There are no references to psychiatric problems for decades 
after he left service.

The appellant sought service connection for a claimed 
psychiatric disorder by application received in May 1994.  
During the following month, the appellant was requested by 
letter to provide substantiating and clarifying detail as to 
his claimed in-service stressful events, his employment 
history, and other data relevant to the development of his 
claimed PTSD. 

The appellant underwent a VA physical examination in February 
1994.  The appellant reported alcohol abuse, "chronic 
problems related to Vietnam memories and poor employment."  
He was diagnosed to have alcohol dependence and marijuana 
abuse.    

The appellant underwent a VA psychiatric examination in 
October 1994.  He reported frequent nightmares about Vietnam, 
and stated that he was homeless for a period because he did 
not have to encounter other persons.  He reported that once 
while sleeping, he had a nightmare about an occasion when his 
helicopter was shot down, and he and the crew were forced to 
"hide out in the jungle" from the enemy.  He recounted that 
in his nightmare, after his crew made their way back to a 
fire base, an enemy mortar shell hit the shelter where he and 
his crew had sought refuge.  The appellant reported that in 
addition to being trained in helicopter maintenance, he also 
flew a helicopter, and did so during the "Tet Offensive."  
He stated that at other times, he also served as a "door 
gunner."  The appellant was diagnosed to have PTSD, and 
alcohol and cannabis dependence in remission.  

In May 1997, RO personnel determined that the appellant's 
account of his claimed stressors as was outlined during the 
October 1994 VA examination was insufficient.  He was again 
requested to provide substantiating information.  There was 
no response to this letter.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a psychiatric 
disability was incurred in service, or was manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309 (1999).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  In 
ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  


Failure to report for VA examination

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As discussed in detail above, a veteran seeking service 
connection for PTSD must satisfy the initial burden of 
submitting a well-grounded claim by furnishing (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of an in-service stressor, and (3) medical evidence of a 
nexus between service and the current PTSD disability.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 136-
137 (1997).

Having carefully reviewed all of the evidence of record and 
presumed it credible, the Board finds that the appellant has 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.   Through the opinion of the October 
1994 VA examiner, the appellant has proffered a diagnosis of 
PTSD, linked to the appellant's reported history of service  
Vietnam."  In particular, the Board again observes that the 
appellant's report of the relevant Vietnam experiences is 
presumed credible at this predicate stage of analysis.  King, 
supra.  

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather it places upon VA the 
duty to assist the appellant in the development of the claim 
by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  

It is now well-settled that "[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

In this case, as discussed above, the appellant has 
foreclosed all further inquiry with regard to the claimed 
psychiatric (and other) disorders, in that he failed to 
respond to the RO's inquiry concerning his alleged stressors 
and he failed to report for a travel Board hearing, and in so 
doing has not fulfilled his responsibility to cooperate with 
VA's efforts to develop his claim.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990), the United States Court of Veterans Appeals 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The law and regulations pertaining to service connection for 
PTSD have been set out in detail above.  In essence, for a 
grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen, 10 Vet. App. at 
138.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  See Cohen, 10 Vet. App. at 140.  In this matter, 
the appellant has been diagnosed to have PTSD by Dr. J.G.

As to the second §3.304(f) element, as discussed above the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran was "engaged in combat with the 
enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The 
Board is required to "make specific findings of fact as to 
whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  
If the claimed stressor is not combat related, "the 
veteran's lay testimony regarding [an] in-service stressors 
is insufficient, standing alone, to establish service 
connection and must be corroborated by "credible evidence," 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Applicable law further provides that where it is determined, 
through the receipt of certain recognized military citations 
or other supportive evidence, that the veteran  was engaged 
in combat with the enemy and the claimed stressors are 
related to such combat, the appellant's lay testimony 
regarding the stressors must be accepted as conclusive as to 
their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
appellant's testimony is found to be "satisfactory."  
Satisfactory evidence is "credible" and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non-
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element.  By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy."  See Vanerson v. West, 12 Vet. App. 
254 (1999).  

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

Having carefully reviewed all of the evidence of record as to 
this aspect of the appellant's claim, the Board finds that 
the appellant is not a combat veteran and the presumptive 
provisions of 38 U.S.C.A § 1154(b) are not applicable.  
First, having carefully scrutinized the appellant's service 
records, the Board notes that the appellant has not been 
awarded any combat-related awards or decorations.  In 
particular, although the appellant was awarded the Air Medal, 
it is not accompanied by a "V" device, indicating its award 
for valor in combat service.  Further, although the 
appellant's service personnel record reflects that he was 
present and participated in some aspect of the Vietnam 
Counteroffensives Phases I and V, as well as an unnamed 
campaign, there is no indication of the nature of his duties 
apart from his performance of his general duties.  

The Board emphasizes that in this assessment, it notes that 
despite repeated attempts by the RO to obtain clarifying 
information as to the appellant's claimed stressors, the 
appellant has steadfastly refused to cooperate in this 
endeavor.  Based in large part upon this lack of information, 
the record does not therefore indicate that the appellant is 
a veteran of combat.  See VAOPGCPREC 12-99, (October 18, 
1999) [holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis.].  

As is alluded to above, if the claimed stressor is not 
combat-related, "the veteran's lay testimony regarding [an] 
in-service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence,' " Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also Kessel, supra.  In this matter, the 
appellant has reported during the conduct of a VA medical 
examination  that he was involved in an episode where his 
helicopter was shot down, and he was forced to evade enemy 
soldiers.  The appellant has not proffered any additional 
details as to the time, place or other circumstances 
surrounding this alleged event, which cannot be further 
substantiated absent the appellant's cooperation with VA's 
efforts.  The appellant's service medical records are devoid 
of any reference to the occurrence of this claimed event, or 
of any injuries that might have then been sustained, and the 
appellant has not furnished any particulars concerning that 
event.  To the extent that the appellant's service medical 
records document any incident resembling such occurrence, 
they merely reflect that in October 1968, the appellant 
complained of some ear "popping" after his aircraft made a 
precipitous decline.  There is no reference in these records 
to any incident of the appellant's aircraft's crashing.

The appellant's statements concerning his experiences in 
Vietnam are vague and nonspecific as to "who, what, when and 
where" of the claimed incidents.  As noted above, the 
appellant has consistently refused to provide further 
information as to his claimed stressors, requisite to VA's 
efforts to assist him in the development of his claim.  

As alluded to earlier, the King presumption of credibility 
does not attach once a claim has been determined to be well 
grounded, as here.

The Board observes that the VA examiner apparently believed 
the appellant to be a veteran of combat.  However, a 
physician's opinion is irrelevant as to the question of the 
occurrence of the claimed stressors.  See Cohen, 10 Vet. App. 
at 142; Moreau,9 Vet. App. at 395-396.  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [medical opinion based 
solely or in large measure on a veteran's reported medical 
history will not be probative to disposition of claim if the 
objective evidence does not corroborate the reported medical 
history or if a preponderance of the evidence is otherwise 
against the claim].

In summary, for the reasons and bases discussed in detail 
above, the Board concludes that the preponderance of the 
evidence is against the claim with regard to the issue of the 
occurrence of a qualifying stressor.  Service connection for 
PTSD is therefore denied.  


Entitlement to service connection for a neck condition

Factual background

The appellant's service medical records reveal no complaints, 
symptoms or diagnoses of a cervical injury or disorder.  
There is no reference to any other injury.

During an October 1994 VA physical examination, the appellant 
reported that he was involved in a helicopter crash in 1968 
and that he then injured his neck.  He stated that he did not 
seek medical help after his separation from service.  He 
stated that he believed he had arthritis in the shoulder.  It 
was noted that the appellant had been hospitalized from 
January through February 1994 for a right rotator cuff 
injury, among other disorders.  

The examiner stated that the appellant had full range of 
motion in his cervical spine and both shoulders, but that the 
appellant reported some pain on motion.

The appellant was scheduled for a VA orthopedic examination 
in May 1999.  He did not report for the examination.

Analysis

As is noted above, it is the appellant's burden alone to 
submit evidence of a well-grounded claim.  Reiterating, he 
must present competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza, 7 Vet. App. at 506.  Further reiterating, the factual 
accounts of claimants as to the incurrence of service-
connected disabilities are generally presumed credible for 
the limited purpose of ascertaining whether the claim is well 
grounded.  King, supra.

Applying Caluza to the facts of this case, the Board 
concludes that the appellant's statements as to an in-service 
neck injury, which must be presumed to be credible under 
King, are sufficient to arguably satisfy the second Caluza 
element, in-service injury.

As to the first Caluza element, a current disability, no 
current disability of the cervical spine has been diagnosed.  
The appellant has complained of neck pain, but there is no 
medical diagnosis of a neck condition.  The Board notes that 
the evidence suggests that the appellant was hospitalized in 
1994 for a shoulder, not a neck, problem.  In any event, 
there is no recent medical evidence of a diagnosed neck 
disability.  As indicated above, the appellant failed to 
report for a May 1999 VA examination.  Under 38 C.F.R. 
§ 3.655, the Board must decide this claim on the evidence of 
record.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

Moreover, there has not been presented a competent medical 
opinion linking the appellant's claimed neck condition to any 
incident of his military service.  In this regard, the Board 
has carefully examined the October 1994 VA examination, and 
notes that the examining physician did not express an opinion 
as to whether the appellant's unspecified neck pain was 
linked to military service.  Indeed, the examiner 
specifically noted that the "neck injury [was] claimed as 
service connected" without further comment.

The appellant's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

Thus, there is no evidence of a current disability and no 
medical nexus evidence of record.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997). 

In summary, after having carefully examined the evidence of 
record, the Board finds that the appellant has not presented 
a well-grounded claim of entitlement to service connection 
for a neck disability.  Service connection for a neck 
disability is accordingly denied.

Additional comments

The Board has considered whether remand of this matter for 
further medical development is warranted.  See Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997).  However, because the 
appellant's claim is not well grounded, he is not entitled to 
VA assistance in its development.  

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

Entitlement to service connection for a skin condition, 
secondary to herbicidal exposure.

Factual background

As noted above, the appellant served for a year in Vietnam.

The appellant's service medical records reveal no complaints, 
symptoms or diagnoses of a dermatological condition.

In February 1994, the appellant was hospitalized at a VA 
facility after a drinking binge.  Warty growths were noted 
and removed from the face and arms with liquid nitrogen.  
Discharge diagnoses included actinic keratoses. 

The appellant underwent a VA physical examination in October 
1994, with specific inquiry towards whether he had any 
disorders associated with herbicidal exposure.  He stated 
that he had been previously treated for actinic keratosis, 
and that he believed it to be the result of in-service 
exposure to "Agent Orange."   The appellant also stated 
that he had "damage to nerves," also caused by exposure to 
the herbicide.   In relevant part, the examiner diagnosed the 
appellant to have a history of several removed "skin 
cancers," but stated that he had no chloracne and no scars 
related to chloracne.  The examiner further stated that the 
appellant's claimed disorders had "no relationship" to 
herbicidal exposure.  

Relevant law and regulations

The law and regulations pertaining to service connection 
generally and to well grounded claims have been set forth 
above and will not be repeated here.

Service connection - Agent Orange

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), then competent medical or other 
probative evidence is necessary to render the claim plausible 
or well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In November 1999 the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A § 116(a) or 38 C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164, 168 (1999).

Analysis

As an initial matter, there is no medical evidence which 
indicates that the appellant has a skin disorder.  The Board 
notes in this regard that actinic keratoses were removed 
during the February 1994 VA hospitalization, but in October 
1994, the VA examiner made no reference to any current skin 
disorder.  It was further noted that the appellant had no 
chloracne or scars.  In this respect, the appellant does not 
have a current disability.  

As discussed above, the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability.  Absent a 
currently manifested disability, the claim is not well 
grounded.  See Brammer and Rabideau, supra.   

The Board additionally notes in passing that even if actinic 
keratoses currently exist, such is not listed as a 
presumptive Agent Orange disease.  Under such circumstances, 
the appellant's mere presence in Vietnam does not suffice to 
support a finding that he was exposed to an herbicidal agent.  
See McCartt, supra.  Additionally, there is of record no 
medical nexus evidence linking the now-removed actinic 
keratoses and the appellant's military service, including his 
service in Vietnam.  Indeed, a VA physician stated in October 
1994 that there was "no relationship to Agent Orange 
exposure".  Accordingly, the remaining two prongs of the 
Caluza well groundedness analysis have also not been met.

In short, after having carefully examined the evidence of 
record, the Board finds that the appellant has not presented 
a well-grounded claim of entitlement to service connection 
for any dermatological disorder.  The appellant's claim is 
therefore not well grounded and is denied.   

Entitlement to a disability rating greater than zero percent 
for the residuals of a right ankle fracture.

The appellant's service medical records reveal that in 
December 1967, he twisted his ankle and sustained a chip 
fracture of the distal fibula.  He was placed in a short leg 
cast.  Approximately a month later, he was noted to be 
"doing well, although the ankle was still tender.  His 
separation physical examination reveals no complaints 
relative to his right ankle.  

There is no medical evidence referable to the appellant's 
right ankle for decades after service.  He was hospitalized 
at a VA facility in February 1994.  Several medical problems 
were addressed during the hospitalization; a right ankle 
disability was not mentioned.  During the October 1994 VA 
examination, a right ankle problem was neither mentioned or 
diagnosed.

By rating decision dated in January 1995, service connection 
was granted for the residuals of a right ankle fracture and a 
zero percent disability evaluation was assigned.  That 
decision appears to have been based strictly on the service 
medical records from decades earlier. 

There is no subsequent medical evidence relating to a right 
ankle disability.  As noted  above, the appellant was 
scheduled for a VA orthopedic examination in May 1999.  He 
did not report for the examination.

Relevant law and regulations

Disability determinations are determined through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity. Separate 
diagnostic codes identify various disabilities.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.


VA regulations specifically require the performance of a new 
medical examination under certain circumstances. 
"Reexaminations . . . will be requested whenever VA 
determines there is a need to verify . . . the current 
severity of a disability." 38 C.F.R. § 3.327. In assessing 
the current severity of a disability, "reexaminations will be 
required if . . . evidence indicates there has been a 
material change in a disability or that the current rating 
may be incorrect."  Id. 

When entitlement to a benefit, such as an increased rating, 
cannot be established or confirmed without a current VA 
examination or re-examination, and a claimant without good 
cause fails to report for such an examination, or re-
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a),(b); Engelke v. Gober, 
10 Vet. App. 396, 399 (1998).

Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that the use of the statutory 
term "well grounded" should be confined to matters in which 
the evidence is dispositive.  Therefore, in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  This 
regulation states, "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied."  38 C.F.R. § 3.655(b) 
[emphasis added by the Board].  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

In this case, the record reflects that the appellant failed, 
without explanation, to report for a VA examination which was 
scheduled in May 1999.  This VA examination was specifically 
scheduled to assist him in the development and adjudication 
of the claim now on appeal.  No specific reason has been 
given by the appellant concerning his failure to report for 
the scheduled VA examination.

The Board observes that there is absolutely no medical 
evidence pertaining to the claimed ankle disability since the 
appellant left military service in July 1970, almost three 
decades ago.  Thus, there is no medical evidence of record 
which would serve as a viable substitute for the scheduled 
examination.  See 38 C.F.R. § 3.326(b).

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
appellant may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
such a situation, the Board has no alternative but to deny 
the appellant's claims as provided under the provisions of 
38 C.F.R. § 3.655.  Accordingly, the appropriate disposition 
of the appellant's claim of entitlement to an increased 
disability rating for his service-connected right ankle 
disability is denial because of his failure to report for 
examination without good cause.

In a case such as this in which the law and not the evidence 
is dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the reasons and based expressed above, the claim is 
denied.


ORDER

Service connection for PTSD is denied.

A well-grounded claim not having been presented, service 
connection for a neck condition is denied.

A well-grounded claim not having been presented, service 
connection for a skin condition is denied.

An increased disability for residuals of a right ankle 
fracture is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The National Defense Service Medal is awarded for honorable active service for any period between June 
27, 1950 and July 27, 1954, or between January 1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  

The Vietnam Service Medal is awarded to all members of the Armed Forces of the United States serving at 
any time between July 4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or the airspaces 
thereover in direct support of operations in Vietnam.  Id. at 6-1.  An award of a Bronze Service Star for the 
Vietnam Service Medal is based upon "participation during" approved campaign periods."  Id. at 6-6.  

The Republic of Vietnam Campaign Medal is awarded to those personnel who (1) served in the Republic of 
Vietnam for 6 months during a specified period; or, (2) served outside the geographical limits of the Republic 
of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 
months; or, (3) served in the Republic of Vietnam or outside its geographical limits for less than 6 months 
but were wounded, captured or killed.  See Army Regulation 672-5-1, 28.  

The Air Medal is awarded to any person who, while serving in any capacity in or with the U.S. Army, shall 
have distinguished himself by meritorious achievement while participating in aerial flight.  Awards may be 
made to recognize single acts of merit or heroism, or for meritorious service.  See id., at 15.

  The Board observes that the "stressor letter" was forwarded to a post office box address, as specified by the 
appellant in his claim for service connection.  Following the receipt of his January 1995 Notice of 
Disagreement, the appellant was forwarded a Statement of the Case at the previously designated address.  In 
his substantive appeal, the appellant did not report a current address.  The record further reflects that the 
appellant was sent a second "stressor letter" in May 1997, and a third in July 1997 to a new address after it 
had been ascertained that the appellant had moved without informing the RO of his whereabouts.  A report of 
contact memorandum dated in October 1997 reflects that the appellant reported receiving the July 1997 
letter, and that he further reported that he responded to it.  He further indicated that he was "tired of [VA's] 
letters and [VA] losing his mail."  By letter dated in December 1997, the appellant was again contacted by 
VA personnel, (apparently and specifically, the same individual who spoke with the appellant in October 
1997), and was informed that his response to the July 1997 letter had not been received.  There was no 
further response to the RO's inquiry.
  "Actinic" refers to rays of light beyond the violet end of the spectrum that produce chemical effects, i.e., 
radiation.  See Hardin v. West, 11 Vet. App. 74, 76 (1998) [citing Dorland's Illustrated Medical Dictionary 
21 (28th ed. 1994).]

